—In a matrimonial action in which the parties were divorced by judgment entered May 4, 1998, the defendant former husband appeals from (1) so much of an amended judgment of divorce of the Supreme Court, Nassau County (Cozzens, J.), entered August 23, 1999, as directed him to pay the plaintiff the sum of $17,066, as an attorney’s fee, and (2) a judgment of the same court (Parga, J.), entered January 19, 2000, which, on the issue of an attorney’s fee, is in favor of the plaintiff and against him in the principal sum of $17,066.
Ordered that the amended judgment is affirmed insofar as appealed from; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
The Supreme Court properly directed the defendant to pay to the plaintiff an attorney’s fee in the principal sum of $17,066 (see, Webbe v Webbe, 267 AB2d 764; Flanagan v Flanagan, 267 AD2d 80). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.